

Exhibit 10.1
 
SUBLEASE
 
THIS SUBLEASE (“this Sublease”), dated as of 31st day of July 2006, between
Live Nation Worldwide, Inc. f/k/a SFX Entertainment, Inc., a Delaware
corporation, having an address at 220 West 42nd Street, New York, New York 10036
(referred to herein as “Sublandlord”), and Flagship Patient Advocates, Inc., a
Delaware corporation, having an address at 432 Park Avenue South, New York, New
York 10016 (referred to herein as “Subtenant”).
 
WITNESSETH:
 
1.  DEMISE AND TERM. Sublandlord hereby leases to Subtenant, and Subtenant
hereby hires from Sublandlord, those certain premises (the “Subleased Premises”)
consisting of a total of approximately 10,690 rentable square feet comprising
the entire 23rd floor (5,845 rentable square feet) and the entire 24th floor
(4,845 rentable square feet) (as identified on Exhibit A attached hereto) of the
building located at 220 West 42nd Street, New York, New York (the “Building”).
The term of this Sublease shall be the period (A) commencing upon the delivery
of possession of the Subleased Premises by the Sublandlord to Subtenant (the
“Rent Commencement Date”), and (B) ending at 11:59 p.m. One Hundred and Twenty
Five Months (the “Expiration Date”) from the Rent Commencement Date, unless
sooner terminated pursuant to the terms of this Sublease or pursuant to law, or
extended as provided pursuant to the terms of this Sublease. The Subleased
Premises shall be delivered to Subtenant, free of all liens, encumbrances and
tenancies incurred by SFX Entertainment, Inc. except for tenancy created
pursuant to the Overlease more particularly set forth herein, upon full
execution and delivery of the Sublease and Sublandlord’s receipt of the first
month’s Fixed Rent, the Security Deposit and proof of insurance as required
pursuant to the terms of this Sublease.
 
2.  SUBORDINATE TO OVERLEASE. This Sublease is and shall be subject and
subordinate to that certain lease dated as of March 13, 2000, between Clear
(NY), L.P., as successor to Massachusetts Mutual Life Insurance Company (the
“Overlandlord”), as landlord, and Sublandlord, as tenant, as the same has been
modified by an amendment dated as of October 22, 2002, and as the same may be
amended and/or modified from time to time (the “Overlease”) and all other
matters to which the Overlease is or shall be subject and subordinate. Upon
execution of this Sublease, Sublandlord shall submit a request to Overlandlord
for a non-disturbance agreement with respect to this Sublease pursuant to
Section 7.12 of the Overlease. Sublandlord shall not be obligated to secure a
non-disturbance agreement from Overlandlord and Subtenant agrees that is shall
pay any fees that the Overlandlord may charge pursuant to Section 7.08(b)(5) of
the Overlease. Subtenant hereby acknowledges receipt of a redacted version of
the Overlease prior to the execution and delivery of this Sublease. Sublandlord
warrants and represents that: (i) the Overlease is in full force and effect;
(ii) Sublandlord is not in default in the payment of Rent or Additional Rent
under the Overlease; and (iii) Sublandlord has not received any notice of
default under the Overlease.
 

--------------------------------------------------------------------------------


 
3.  PROVISIONS OF OVERLEASE.
 
(A)  Incorporation by Reference. The terms, covenants and conditions of the
Overlease are incorporated herein by reference so that, except to the extent
that they are inapplicable or deleted or modified by the provisions of this
Sublease for the purpose of incorporation by reference, each and every term,
covenant and condition of the Overlease binding or inuring to the benefit of the
landlord thereunder shall, in respect of this Sublease, bind or inure to the
benefit of Sublandlord, and each and every term, covenant and condition of the
Overlease binding or inuring to the benefit of the tenant thereunder shall, in
respect of this Sublease, but solely to the extent each of the same relates to
Subtenant’s occupancy or its use and enjoyment of the Subleased Premises, bind
or inure to the benefit of Subtenant, with the same force and effect as if such
terms, covenants and conditions were completely set forth in this Sublease, and
as if the words “Landlord” and “Tenant,” or words of similar import, wherever
the same appear in the Overlease, were construed to mean, respectively,
“Sublandlord” and “Subtenant” in this Sublease, and as if the words “Premises”
or “Office Premises” or “Demised Premises,” or words of similar import, wherever
the same appear in the Overlease, were construed to mean “Subleased Premises” in
this Sublease, and as if the word “Lease,” or words of similar import, wherever
the same appear in the Overlease, were construed to mean this “Sublease.”
Notwithstanding the foregoing, the following provisions of the Overlease shall
be deemed deleted for the purposes of incorporation by reference in this
Sublease (however, Subtenant’s rights hereunder shall remain subject to
Overlandlord’s rights as set forth in such provisions): (1) Sections 1.01-1.05,
2.01-2.04, 3.02(a) but only to the extent that the Tenant is obligated to pay
amounts related to 100% of the Taxes as opposed to Subtenant’s Proportionate
Share as set forth in Article 11 of this Sublease, 3.02(c) and (e), 3.03, but
only to the extent that the Tenant is obligated to pay amounts related to 100%
of the Operating Expenses as opposed to Subtenant’s Proportionate Share as set
forth in Article 11 of this Sublease, 3.06,, 5.02, 5.04-5.05, 11.01(b)-(f),
11.03(a), 12.01(ii), 12.02 (except to the extent of Subtenant’s furniture that
is brought into the Subleased Premises), 14.01, 14.02, 15.01, 19.01, except
Subtenant shall be entitled to an abatement of rent and additional rent to the
same extent that Sublandlord receives same with regard to the Subleased
Premises, 19.05, 27.01, 35.04(b) and (c)(except as hereinafter referenced),
35.07(b), 35.19(c), and 37.05, (2) Articles 3, 4, 6, 7, 8, 9, 16, 28, 29, 30,
31, 33, 38, 39, 40, 42, 43, 44, 45 and 46, and (3) Exhibits B, B-1, B-2, C, D,
G-1, G-2, H-1, H-2, I, K, L, M, N-1, N-2, 0, P, Q, R-1, R-2, S, T, U, V, W, X,
Y, Z, AA and BB. In the event of a conflict or inconsistency between any term,
covenant or condition in the Overlease incorporated herein by reference and any
of the express terms, covenants or conditions set forth herein, the terms,
covenants and conditions of this Sublease shall govern (except to the extent
that the same would be a violation of or breach of the terms of the Overlease).
 
(B)  Subtenant’s Obligations. Except as otherwise specifically provided herein,
all acts and obligations to be performed and all of the terms and conditions to
be observed by Sublandlord as tenant under the Overlease with respect to the
Subleased Premises shall be performed and observed by Subtenant, and Subtenant’s
obligations shall run to Sublandlord or Overlandlord as Sublandlord may
determine to be appropriate or required by the respective interests of
Sublandlord and Overlandlord. Notwithstanding anything to the contrary contained
in this Sublease, Subtenant shall not be bound by any amendment or modification
of the Overlease entered into between Sublandlord and the Overlandlord on or
after the date hereof which amendment contains an obligation which is greater
than any obligation of the tenant or which diminishes any right of the tenant
contained in the Overlease as of the date hereof nor shall any right or
obligation of Subtenant contained in the Overlease (as incorporated by reference
herein) be modified in any adverse manner without the prior written consent of
Subtenant.
 
-2-

--------------------------------------------------------------------------------


 
(C)  Time Limits. The time limits contained in the Overlease, as included herein
by reference, for the giving of notices, making of demands or performing of any
act, condition or covenant on the part of the tenant thereunder, or for the
exercise by the tenant thereunder of any right, remedy or option, are changed
for the purposes of incorporation herein by reference by shortening all time
limits of ten (10) days or less by three (3) days in each instance and by
shortening all time limits in excess of ten (10) days by five (5) days in each
instance, so that in each instance Subtenant shall have three (3) days or days,
as the case may be, less time to observe or perform hereunder than Sublandlord
has as the tenant under the Overlease; provided that if the Overlease provides a
time limit of five (5) days or less, Subtenant shall have two (2) Business Days
(the term “Business Day” being defined as defined in the Overlease) for notice,
demand or cure as the case may be.
 
(D)  Conflict of Terms. If any of the express terms, conditions or provisions of
this Sublease shall conflict with any of the terms, conditions or provisions
incorporated by reference from the Overlease, such conflict: (i) if it relates
to services or facilities to be provided by the Overlandlord under the Overlease
or benefits to be conferred by the Overlandlord under the Overlease, shall be
resolved in each such instance in favor of the express terms, conditions and
provisions of the Overlease, and (ii) if it relates to any other term, condition
or provision of this Sublease, shall be resolved in each such instance in favor
of the express terms, conditions and provisions of this Sublease.
 
(E)  Notices from Overlandlord. If Subtenant receives any notice or demand from
the Overlandlord with respect to the Subleased Premises or this Sublease,
Subtenant shall promptly give a copy thereof to Sublandlord. If Sublandlord
receives any notice or demand from the Overlandlord with respect to any
obligations to be performed by Subtenant or Sublandlord or any services or
facilities to be furnished to Subtenant at the Subleased Premises, Sublandlord
shall promptly give a copy thereof to Subtenant.
 
4.  PERFORMANCE BY SUBLANDLORD.
 
(A)  Any obligation of Sublandlord which is contained in this Sublease by the
incorporation by reference to the provisions of the Overlease shall be observed
or performed by Sublandlord using commercially reasonable efforts to cause the
Overlandlord to observe and/or perform the same, and Sublandlord shall have a
reasonable time to enforce its rights to cause such observance or performance.
Subject to the foregoing, and except as otherwise specifically set forth in this
Sublease, Sublandlord shall not be required to furnish, supply to, or install
anything in the Subleased Premises. Subtenant shall not in any event have any
rights in respect of the Subleased Premises greater than Sublandlord’s rights
under the Overlease, and, notwithstanding any provision to the contrary, as to
obligations contained in this Sublease by the incorporation by reference of the
provisions of the Overlease, Sublandlord shall not be required to make any
payment or perform any obligation, and Sublandlord shall have no liability to
Subtenant for any matter whatsoever, except for Sublandlord’s obligation to pay
the rent and additional rent as and when due under the Overlease and otherwise
perform its obligations so as to prevent a default by Sublandlord under the
Overlease, and for Sublandlord’s obligation to use commercially reasonable
efforts, upon written request of Subtenant, to cause the Overlandlord to observe
and/or perform its obligations under the Overlease. Sublandlord shall not be
responsible for any failure or interruption, for any reason whatsoever, of the
services or facilities that may be appurtenant to or supplied at the Building of
which the Subleased Premises are a part, including, without limitation, heat,
air conditioning, water, electricity, elevator service and cleaning service, if
any; and no failure to furnish, or interruption of, any such services or
facilities shall give rise to any (i) abatement, diminution or reduction of
Subtenant’s obligations under this Sublease, (ii) constructive eviction, whether
in whole or in part, or (iii) liability on the part of Sublandlord; except, with
regard to (iii) only, to the extent caused by the gross negligence or willful
misconduct of Sublandlord, its employees, agents, representatives, contractors,
clients, guests or invitees. The obligations and duties of Subtenant with regard
to Article 13 of the Overlease as the same is incorporated in this Sublease by
reference relate to the Subleased Premises, and not the Building as a whole
unless the misuse, negligence, willful misconduct or uninsurable acts or
omissions of Subtenant, its employees, agents, representatives, contractors,
clients, guests, invitees and/or sub-subtenants shall have an adverse impact
upon a portion or portions of the Building outside of the Subleased Premises or
those portions of the Building systems outside the Subleased Premises; by way of
amplification, Subtenant shall not be responsible for structural repairs or
repairs to the Building systems or entrance doors unless due to the misuse,
negligence, willful misconduct or uninsurable acts or omissions of Subtenant,
its employees, agents, representatives, contractors, clients, guests, invitees
and/or sub-subtenants. Without derogation of the foregoing, if and to the extent
Sublandlord shall receive an abatement pursuant to the provisions of
Subsections 35.04(b) and (c) of the Overlease, relative to the Subleased
Premises, Subtenant shall be entitled to a portion of such abatement (i.e. as
such portion of Subtenant’s rentable square footage affected by the condition
giving rise to such abatement relates to the aggregate rentable square footage
in the Building also affected by the condition giving rise to the abatement)
after deduction of the same portion of all reasonable costs, fees and/or
expenses, including without limitation reasonable attorneys’ fees and
disbursements incurred in connection with obtaining same.
 
-3-

--------------------------------------------------------------------------------


 
(B)  During the Term, as long as Subtenant is not in default under any of the
covenants of this Sublease (beyond applicable notice and/or grace periods, if
any), Sublandlord shall provide, at its sole cost and expense except as
otherwise expressly provided to the contrary: (i) necessary passenger elevator
facilities on Business Days from 8:00 a.m. to 6:00 p.m. and have one elevator
subject to call at all other times, subject to the rules and regulations of the
Building; (ii) heat to the Subleased Premises when during such times of the year
as are required by law, on Business Days from 8:00 a.m. to 6:00 p.m.;
(iii) water for ordinary lavatory, and office pantry purposes, but if Subtenant
uses or consumes water for any other purposes or in unusual quantities based
upon Sublandlord’s commercially reasonable judgment, Sublandlord may install a
water meter at Subtenant’s reasonable expense which Subtenant shall thereafter
maintain at Subtenant’s expense in good working order and repair to register
such water consumption and Subtenant shall pay for water consumed as shown on
said meter as additional rent as and when bills are rendered; (iv) cleaning
service for the Subleased Premises on Business Days at Sublandlord’s expense to
specifications consistent in all material respects with the cleaning
specifications set forth on Exhibit F attached hereto and made a part hereof;
(v) air conditioning/cooling will be furnished to Subtenant from May 15th
through September 30th on Business Days (Mondays through Fridays, holidays
excepted) from 8:00 a.m. to 6:00 p.m. and ventilation will be furnished on
Business Days during the aforesaid hours except when air conditioning/cooling is
being furnished as aforesaid; and (vi) freight elevator, without charge during
move-in to the Subleased Premises, however not to exceed sixteen (16) hours,
provided that if use other than move-in Subtenant shall be responsible for any
costs of Sublandlord in providing same (i.e. porter’s straight time during
Building’s ordinary delivery times), and which may include without limitation
overtime charges for the managing agent and/or Sublandlord’s facilities
management staff), pursuant to the rules and regulations of the Building (the
existing rules and regulations, relating to the scheduling of freight transport
are attached hereto as Exhibit C). Subtenant’s use of the freight elevator
shall, during the hours of 7:30 a.m. to 11:00 a.m. and 12:15 p.m. to 3:30 p.m.
during Business Days, be free of charge except to the extent the Building’s
management must install or reinstall protection to a passenger elevator to
reasonably accommodate a freight shipment, then Subtenant shall be responsible
for the personnel costs associated with the installation and removal of such
protection. In the event that the Subtenant wishes to have cooling on days or
hours not included above, then the entire cost of supplying the same shall be
borne by Subtenant in the amount of $50.00 per hour, (which shall include all
customary costs associated with such use as would be charged by a similarly
situated building and an administrative fee due Sublandlord equal to ten (10%)
percent of the cost of supplying the same) and shall be made available if, and
to the extent that the system and equipment serving the Subleased Premises are
capable of providing such service. Such sum for cooling shall be increased over
the term of this Sublease to the extent Sublandlord’s cost for providing this
service is increased including the cost of labor, utilities and supplies used in
providing such service. Sublandlord reserves the right to stop services of the
heating, elevators, plumbing, air conditioning, power systems or cleaning or
other services, if any, when necessary by reason of accident or for repairs,
alterations, replacements or improvements necessary or desirable in the judgment
of Sublandlord for as long as may be reasonably required by reason thereof. The
same shall be done with a minimum of inconvenience to Subtenant, and Sublandlord
shall pursue the alteration with due diligence, in a workmanlike manner, with
minimal interference, to the extent possible, with the Subtenant’s use and
occupancy of the Subleased Premises.
 
-4-

--------------------------------------------------------------------------------


 
(C)  Notwithstanding anything herein to the contrary, provided Subtenant
complies with the provisions of Section 19 herein, Sublandlord shall allow
Subtenant to tap into the Building’s condenser water HVAC supply and return
lines at a one time charge of $2,000.00 per tap in. Subtenant shall be
responsible for the costs incurred in connection with the tap-ins, inclusive of
all plumbing and engineering charges. Subtenant shall cause to be installed all
valves and controls as required by Sublandlord’s engineers. Should Sublandlord
elect to tap in to the Building’s condenser water HVAC supply, Subtenant shall
pay to Sublandlord an annual charge equal to $400.00 per ton, based on the
tonnage installed by Subtenant. In the event Subtenant elects to install an air
cooled air conditioning system that requires a vent to be installed through the
exterior of the Building, Sublandlord shall not unreasonably withhold its
consent to such installation provided that Subtenant complies with provisions of
Section 19 herein, obtains all necessary consents and approvals as required by
the Overlease and complies with all applicable rules, laws and regulations.
 
(D)  Sublandlord shall deliver the HVAC system(s) affecting the Subleased
Premises in working order and condition.
 
-5-

--------------------------------------------------------------------------------


 
5.  NO BREACH OF OVERLEASE. Subtenant shall not do or permit to be done any act
or thing (or fail to act in a manner), which may constitute a breach or
violation of any term, covenant or condition of the Overlease by the tenant
thereunder.
 
6.  NO PRIVITY OF ESTATE. Nothing contained in this Sublease shall be construed
to create privity of estate or contract between Subtenant and the Overlandlord.
 
7.  INDEMNIFICATION BY SUBTENANT. Subtenant does hereby indemnify and hold
harmless Sublandlord and Overlandlord from and against any and all losses,
costs, damages, expenses, fees, charges, costs of settlement, and liabilities,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred or paid by Sublandlord or Overlandlord, and shall defend Sublandlord
and Overlandlord against all claims, assertions, actions, proceedings and suits
relating to: (i) the conduct of Subtenant’s business in, or use or occupancy of,
the Subleased Premises; (ii) any accidents, damages or injuries to persons or
property occurring in, on or about the Subleased Premises, other than accidents,
damages or injuries caused by Sublandlord or Overlandlord or their respective
officers, employees, agents or contractors; (iii) any breach or default by
Subtenant in the observance or performance of the covenants and agreements
contained herein, or the Overlease as incorporated herein by reference; (iv) any
work done in or to the Subleased Premises by Subtenant or Subtenant’s
contractors, agents or employees; (v) any act, omission or negligence on the
part of Subtenant and/or its officers, employees, agents, customers, contractors
or invitees, or any person claiming through or under Subtenant; or (vi) any
losses of or damages to property, injuries to person, or claims of other
Subtenants or occupants of Subtenant or of any other tenant or occupant of the
Building, arising out of or in connection with any alterations, additions or
improvements in or to the Subleased Premises by Subtenant or Subtenant’s
contractors, agents or employees, or acts, omissions or negligence in connection
herewith.
 
8.  USE. Subtenant shall use and occupy the Subleased Premises for general,
executive, and administrative office use and for no other purpose. Subtenant
shall comply with the certificate of occupancy relating to the Subleased
Premises and with all laws, statutes, ordinances, orders, codes, rules,
regulations and requirements of all federal, state and municipal governments, or
such board of fire underwriters or fire insurance rating organization, and the
appropriate agencies, officers, departments, boards and commissions thereof (the
“Government Regulations”), and the board of fire underwriters and/or the fire
insurance rating organization or similar organization performing the same or
similar functions, whether now or hereafter in force, applicable to the
Subleased Premises, relating to Subtenant’s occupancy, use or manner of use of
the Subleased Premises; but nothing contained herein shall require Subtenant to
make any expenditures unless same is required in order to cause the Subleased
Premises to comply with the Government Regulations and the reason for the
non-compliance is due to (a) the particular manner of use of the Subleased
Premises by Subtenant or its employees, agents, contractors or representatives
(as distinguished from general, executive, and administrative offices), (b) a
breach of, or default under, the terms and provisions of this Sublease by
Subtenant, and/or (c) the acts or omissions of Subtenant. Subject to the terms
of this Sublease and the Overlease (including, without limitation, rights of
Overlandlord and/or Sublandlord to conduct repairs and the like), Subtenant and
Subtenant’s employees shall have access to the Subleased Premises 24 hours a
day, 7 days a week, 365 days a year.
 
-6-

--------------------------------------------------------------------------------


 
9.  RENT.
 
(A)  Fixed Rent.
 
(i)  Subtenant shall pay to Sublandlord rent (herein called the “Fixed Rent”)
(inclusive of electricity) for the period commencing on the Rent Commencement
Date and ending on the Expiration Date, both dates inclusive, at the annual
rates set forth below:
 
From the Rent Commencement Date through and including the end of the twelfth
(12th) month, the Fixed Annual Rent shall be Four Hundred Ten Thousand Two
Hundred Twenty Dollars and No Cents ($410,220.00), payable in equal monthly
installments of $34,185.00;
 
From the beginning of the thirteenth (13th) month following the Rent
Commencement Date through and including the end of the twenty fourth (24th)
month, the Fixed Annual Rent shall be Four Hundred Twenty One Thousand Five
Hundred Sixty Four Dollars and Fifty Cents ($421,564.50), payable in equal
monthly installments of $35,130.38;
 
From the beginning of the twenty fifth (25th) month following the Rent
Commencement Date through and including the end of the thirty sixth (36th)
month, the Fixed Annual Rent shall be Four Hundred Thirty Three Thousand Two
Hundred Forty Nine Dollars and Thirty Four Cents ($433,249.34), payable in equal
monthly installments of $36,104.11;
 
From the beginning of the thirty seventh (37th) month following the Rent
Commencement Date of this Lease through and including the end of the forty
eighth (48th) month, the Fixed Annual Rent shall be Four Hundred Sixty Six
Thousand Six Hundred Sixty Four Dollars and Seventy Two Cents ($466,664.72),
payable in equal monthly installments of $38,888.73;
 
From the beginning of the forty ninth (49th) month following the Rent
Commencement Date of this Lease through and including the end of the sixtieth
(60th) month, the Fixed Annual Rent shall be Four Hundred Seventy Nine Thousand
Seven Hundred Two Dollars and Fifty Six Cents ($479,702.56), payable in equal
monthly installments of $39,975.21;
 
From the beginning of the sixty first (61st) month following the Rent
Commencement Date of this Lease through and including the end of the seventy
second (72nd) month, the Fixed Annual Rent shall be Four Hundred Ninety Three
Thousand One Hundred Thirty One Dollars and Fifty Three Cents ($493,131.53),
payable in equal monthly installments of $41,094.29;
 
From the beginning of the seventy third (73rd) month following the Rent
Commencement Date of this Lease through and including the end of the eighty
fourth (84th) month, the Fixed Annual Rent shall be Five Hundred Six Thousand
Nine Hundred Sixty Three Dollars and Thirty Eight Cents ($509,963.38), payable
in equal monthly installments of $42,246.95;
 
From the beginning of the eighty fifth (85th) month following the Rent
Commencement Date of this Lease through and including the end of the ninety
sixth (96th) month, the Fixed Annual Rent shall be Five Hundred Forty Two
Thousand Five Hundred Ninety Dollars and Eighteen Cents ($542,590.18), payable
in equal monthly installments of $45,215.85;
 
-7-

--------------------------------------------------------------------------------


 
From the beginning of the ninety seventh (97th) month following the Rent
Commencement Date of this Lease through and including the end of the one hundred
eighth (108th) month, the Fixed Annual Rent shall be Five Hundred Fifty Seven
Thousand Nine Hundred Five Dollars and Seventy Nine Cents ($557,905.79), payable
in equal monthly installments of $46,492.15;
 
From the beginning of the one hundred ninth (109th) month following the Rent
Commencement Date of this Lease through and including the end of the one hundred
twentieth (120th) month, the Fixed Annual Rent shall be Five Hundred Seventy
Three Thousand Six Hundred Eighty Dollars and Eighty Six Cents ($573,680.86),
payable in equal monthly installments of $47,806.74;
 
From the beginning of the one hundred twenty first (121st) month following Rent
Commencement Date of this Lease through and including the Expiration Date, the
Fixed Annual Rent shall be Five Hundred Eighty Nine Thousand Nine Hundred Twenty
Nine Dollars and Nineteen Cents ($589,929.19), payable in equal monthly
installments of $49,160.77.
 
Notwithstanding the foregoing, and provided that the Subtenant is not then in
default, Subtenant is being provided an abatement (the “Concession Period
Abatement”) and is being conditionally excused from the payment of Fixed Rent in
an amount equal to Two Hundred Thirty Five Thousand Three Hundred Seventy
Dollars and No Cents ($235,370.00) which represents and which shall be credited
against, in the aggregate, the Fixed Rent, exclusive of electricity, for: the
first five (5) months of this Sublease for 10,690 square feet of the Subleased
Premises; the thirteenth (13th) and fourteenth (14th) months of this Sublease
for 5,845 square feet of the Subleased Premises and which represents the 23rd
floor portion of the Subleased Premises; the thirteenth (13th), fourteenth
(14th) and fifteenth (15th) months of this Sublease for 4,845 square feet of the
Subleased Premises and which represents the 24th floor portion of the Subleased
Premises. The amount of the rent concession is calculated on the fixed rent per
square foot applicable at such time as the abatement is due. If at any time
prior to the expiration of the Term, this Sublease shall be terminated by
Sublandlord in accordance with the terms of this Sublease and/or applicable law
by reason of a Subtenant breach and/or default by Subtenant with regard to
(x) any monetary covenant on its part to be complied with or performed (after
expiration of applicable notice and/or grace periods), and/or (y) any
non-monetary covenant, agreement or term on its part to be complied with or
performed (after expiration of applicable notice and/or grace periods), then,
upon the occurrence such termination, and only upon such termination (as opposed
to default and/or breach not resulting in a termination of this Sublease), the
unamortized portion of the Concession Period Abatement so conditionally excused
shall become immediately due and payable by Subtenant to Sublandlord. A schedule
of the Fixed Rent and the Concession Period Abatement are more fully set forth
in Exhibit E.
 
(ii)  The Fixed Rent shall be paid to Sublandlord in equal monthly installments
in advance on or before the first day of each month during the term of this
Sublease, except that the first month’s Fixed Rent shall be paid simultaneously
with the execution hereof. Fixed Rent, Additional Rent (as hereinafter deemed)
and other charges payable hereunder shall be paid promptly when due, without
notice or demand therefore in the case of Fixed Rent (except where Additional
Rent is due in fixed monthly payments and Subtenant has been provided with a
notice of such monthly amount; in which event, monthly invoices on account of
such Additional Rent items shall not be necessary), and without deduction,
abatement, counterclaim or set off of any amount or for any reason whatsoever.
Sublandlord shall give Subtenant notice of any change in Additional Rent or
other charges payable hereunder; provided, however, that failure to give such
notice shall not limit Sublandlord’s rights to collect Additional Rent or other
charges due and payable hereunder retroactively after the giving of said notice
and in no event shall failure to give such notice be deemed a waiver of
Sublandlord’s rights to collect such Additional Rent or other charges payable
hereunder. Sublandlord shall have the same remedies for a default in the payment
of Additional Rent and other charges payable hereunder as it has for a default
in the payment of Fixed Rent. If the Rent Commencement Date or Expiration Date
shall occur on a date other than the first (1st) day of a calendar month, the
Fixed Rent for such month shall be pro-rated based on the number of days in such
calendar month.
 
-8-

--------------------------------------------------------------------------------


 
(B)  Payment of Rent. Fixed Rent, Additional Rent and all other charges payable
hereunder shall be paid to Sublandlord in lawful money of the United States by
check drawn on a bank which is a member of the New York Clearing House
Association at the address of Sublandlord set forth at the head of this
Sublease, or to such other person and/or at such other address as Sublandlord
may from time to time designate by notice to Subtenant; or, by wire transfer to
an account designated by Sublandlord in writing, from time to time.
Notwithstanding the foregoing, from and after the Rent Commencement Date and
until such time as Subtenant shall receive a notice to the contrary, the
Sublandlord’s address for payment of Fixed Rent and Additional Rent shall be at
2000 West Loop South, Houston, Texas 77207 Attn: Controller - Accounting
Department. No payment by Subtenant or receipt by Sublandlord of any lesser
amount than the amount stipulated to be paid hereunder shall be deemed other
than on account of the earliest stipulated Fixed Rent, Additional Rent or other
charge; nor shall any endorsement or statement on any check or letter be deemed
an accord and satisfaction, and Sublandlord may accept any check or payment from
Subtenant or otherwise without prejudice to Sublandlord’s right to recover the
balance due or to pursue any other remedy available to Sublandlord.
 
10.  LATE CHARGES. If payment of any Fixed Rent, Additional Rent or other charge
payable by Subtenant hereunder shall not have been paid within ten (10) days
after notice that such amount was due and payable hereunder (or without notice
in the case of payments of Fixed Rent), a late charge of one and one-half
percent (1-1/2%) per month (or the then maximum lawful interest rate, whichever
shall be less) of the unpaid amount due shall be added to the sum due and shall
be deemed Additional Rent hereunder. If Subtenant shall issue a check to
Sublandlord, which is returned unpaid for any reason (other than the fault of
Sublandlord), Subtenant shall pay to Sublandlord an additional charge of $500.00
to defray Sublandlord’s expenses in connection therewith. Nothing in this
Article contained and no acceptance of late rent by Sublandlord shall be deemed
to extend or change the time for payment of Fixed Rent, Additional Rent or any
other charge payable hereunder.
 
11.  ADDITIONAL RENT. The following shall constitute “Additional Rent”
hereunder:
 
(A)  Electricity.
 
-9-

--------------------------------------------------------------------------------


 
(1)  Subject to the provisions of this Section 11(A), Sublandlord agrees to
furnish, or cause the Overlandlord to furnish, Subtenant with all electric
current (including at least 6 watts per rentable square foot, exclusive of HVAC)
and such other utilities and building operating services as reasonably required
by Subtenant in connection with the permitted use and occupancy of the Subleased
Premises. There shall be a charge to Subtenant for such electric current which
shall be Three dollars ($3.00) per rentable square foot per annum for the Term
(based upon 10,690 rentable square feet), which amount is presently included in
the Fixed Rent; provided that Sublandlord reserves the right, at its option, to
change the manner in which electricity is charged to Subtenant, (x) by survey,
in which case Subtenant shall pay an amount equal to its share of the total
electrical charges for the Subleased Premises as determined by such survey, or,
(y) by submeter so long as Sublandlord shall pay the cost to install such
submeter, and Sublandlord shall charge Subtenant the same rate that Sublandlord
pays without a markup; provided, however, if, solely as a result of any
alteration or addition to Subtenant’s electrical equipment and/or appliances in
the Subleased Premises, the cost of furnishing electric service to the Subleased
Premises shall be increased, Subtenant shall be required to pay for such
increased cost (and notwithstanding the foregoing, Subtenant shall pay the
reasonable cost of installation of such submeter), upon a presentation of
reasonable proof of such material increase to Subtenant. If Sublandlord shall
elect to charge Subtenant by means of survey (conducted by an electrical
engineer calculating relative usage and demand compared to that of a typical
professional office tenant) or submeter as contemplated in the preceding
sentence, then the Fixed Rent shall be reduced by an amount equal to Three
dollars ($3.00) per square foot per annum (based upon 10,690 rentable square
feet).
 
(2)  At all times during the term of this Sublease, Subtenant will comply in the
Subleased Premises with all present and future rules, regulations, terms and
conditions applicable to service equipment, wiring and requirements in
accordance with the regulations of the public utility company supplying electric
current to the Building. Subtenant shall not use any electrical equipment,
which, in the reasonable discretion of Sublandlord or the discretion of the
Overlandlord, will overload such installations or interfere with the use thereof
by the other occupants of the Building. Subtenant covenants and agrees that at
all times its use of electric current shall never exceed the capacity of the
then existing feeders to the Subleased Premises or the risers or wiring
installation, nor shall Subtenant use or install any fixtures, equipment or
machines the use of which in conjunction with other fixtures, equipment and
machines in the Building would result in an overload of the electrical circuits
servicing the Building. Nothing herein shall be deemed an assurance of the
continued availability from the public utility company supplying electric
current to the Building of sufficient current to the Subleased Premises or that
the quantity or type of current is now or shall hereafter be adequate for
Subtenant’s needs. Sublandlord shall in no way be liable or responsible to
Subtenant for any loss or damage or expense which Subtenant may sustain or incur
if either the quantity or character of electric service is changed or is no
longer available or suitable for Subtenant’s requirements, except if due to the
uninsurable acts or omissions of Sublandlord, it’s employees, agents,
representatives or contractors. Subtenant shall furnish, install and replace, as
required, all lighting tubes, lamps, bulbs and ballasts required in the
Subleased Premises, at Subtenant’s sole cost and expense (or upon request by
Subtenant, Sublandlord will furnish, install and replace same at Subtenant’s
cost). All lighting tubes, lamps, bulbs and ballasts so installed shall become
Sublandlord’s property upon the expiration or sooner termination of this
Sublease.
 
-10-

--------------------------------------------------------------------------------


 
(3)  If any taxes or charges are or shall be imposed upon Sublandlord or its
agent in connection with the sale or resale of electrical energy to Subtenant
pursuant to this Section 11(A), Subtenant covenants and agrees that, where
permitted by law, such taxes or charges allocable to the Subleased Premises
shall be passed on to Subtenant and paid by Subtenant to Sublandlord or its
agent upon demand, as Additional Rent, without set-off or deduction. Sublandlord
shall deliver a copy of the relevant tax bill upon written request by Subtenant.
 
(B)  Real Estate Taxes.
 
(1)  As Additional Rent hereunder, for each Tax Year (as hereinafter defined)
commencing as of July 1, 2007 and continuing for the balance of the Term,
Subtenant covenants and agrees to pay to Sublandlord, Subtenant’s Percentage (as
hereinafter defined) of the amount by which Taxes (as defined in the Overlease,
provided that Taxes for the Base Year and any other Tax Year shall be computed
as if there was no exemption due to the Industrial Commercial Incentive Program
(ICIP), exceeds Taxes for the time period from July 1, 2006 to and including
June 30, 2007 (such time period referred to herein as the “Base Year”). As of
the date of this Sublease the 2006/2007 taxable assessed value upon which the
2006/2007 real estate taxes for the Building are based, net of ICIP exemption
benefits, is $27,243,000. Should the Taxes payable during the Base Year be
reduced by final determination of legal proceedings, settlement or otherwise,
then, the Taxes payable during the Base Year shall be correspondingly revised,
the Additional Rent theretofore paid or payable hereunder for all subsequent
years shall be recomputed on the basis of such reduction, and Subtenant shall
pay to Sublandlord as Additional Rent, within ten (10) days after being billed
therefor, any deficiency between the amount of such Additional Rent as
theretofore computed and the amount thereof due as the result of such
recomputations. Should the Taxes payable during the Base Year be increased by
such final determination of legal proceedings, settlement or otherwise, then
appropriate recomputation and adjustment shall be made and the amount due by the
Sublandlord to the Subtenant shall be paid within ten (10) days after the
recomputation or credit to the next rent due. Should the Taxes paid during any
subsequent year be increased or decreased by a final determination of legal
proceedings, settlement or otherwise, then an appropriate recomputation and
adjustment shall be made between the Sublandlord and Subtenant and any amount
owed by the Subtenant shall be paid within ten (10) days after the Subtenant is
billed therefor and be deemed Additional Rent, and any amount owed by the
Sublandlord to the Subtenant shall be paid within ten (10) days after the
recomputation or credit to the next rent due. For purposes of Section 11(B) of
this Sublease, the term “Subtenant’s Percentage” shall mean with respect to
Taxes, five and eleven one hundredths (5.11%) percent of such Taxes (net of
Industrial Commercial Incentive Program benefits, if any).
 
(2)  All amounts due to Sublandlord pursuant to Section 11(B)(1) shall be paid
by Subtenant in the same manner based upon the same proof and shall otherwise be
subject to the same provisions as set forth in the Overlease.
 
(3)  If the Expiration Date shall occur on a date other than June 30, any
Additional Rent due under this Section 11(B) for the Tax Year in which such
Expiration Date shall occur shall be apportioned on a per diem basis. In the
event of termination of this Sublease, any Additional Rent due under this
Section 11(B) shall be paid or adjusted within thirty (30) days of Sublandlord’s
statement to Subtenant. Subtenant shall be entitled to its proportionate share
of any refunds (less its proportionate share of reasonable expenses), if any.
For the purposes of this Sublease, “Tax Year” shall mean the fiscal year from
July 1 to June 30. Sublandlord shall deliver a copy of the relevant statement of
expenses upon written request by Subtenant; further, Sublandlord shall also
provide Subtenant with reasonable proof of Base Year Taxes upon written request
by Subtenant.
 
-11-

--------------------------------------------------------------------------------


 
(C)  Additional Charges.
 
(1)  Subtenant, at its sole cost and expense, shall pay any reasonable costs,
charges, or other sums relating to, or incurred in connection with, Subtenant’s
use of the Subleased Premises and the providing of services in respect thereof
(other than those services to be provided as expressly set forth herein or
incorporated by reference in this Sublease - i.e. by way of illustration but not
limitation extraordinary cleaning requirements, use of freight elevator,
overtime porter services), whether such sums are payable pursuant to the
Overlease or the rules and regulations of the Building or otherwise. Any such
additional charges shall be due and payable to Sublandlord within thirty (30)
days of written demand from Sublandlord to Subtenant.
 
(2)  Subtenant’s liability for the amounts due under this Article 11 with
respect to the Term of this Sublease shall survive for a period not to exceed
two (2) years from the expiration or sooner termination of this Sublease.
 
(3)  In no event shall any adjustment of the payment made or to be made on
account of the Additional Rent pursuant to Article 11 result in a decrease in
Fixed Rent, it being agreed that the payment of Additional Rent is an obligation
supplemental to the obligation to pay Fixed Rent.
 
(4)  Sublandlord’s failure during the term of this Sublease to prepare and/or
deliver, or any error made by Sublandlord in the preparation of, any statements
or bills, or Sublandlord’s failure to make a demand, under this Article 11, or
any other provision of this Sublease, shall not in any way be deemed to be a
waiver of, or cause Sublandlord to forfeit or surrender, its rights to collect
any portion of Additional Rent or other charges which may have become due
pursuant to this Sublease during the term of this Sublease.
 
(5)  Subtenant shall pay (or reimburse Sublandlord if the same are levied
against Sublandlord) before delinquency, any occupancy or rent tax which is
required by law to be paid by a “tenant” or “other occupant” with respect to
this Sublease or the Subleased Premises. If Subtenant is not required to pay
such occupancy or rent tax, Subtenant shall pay (or reimburse Sublandlord if the
same are levied against Sublandlord) before delinquency, Subtenant’s Percentage
of any occupancy or rent tax which Sublandlord is required to pay with respect
to the Overlease or the Premises demised thereby, provided such amount payable
is not in excess of the tax payable solely with respect to the Fixed Rent,
Additional Rent and other charges payable under this Sublease. Subtenant shall
also pay (or reimburse Sublandlord if the same are levied against Sublandlord)
before delinquency, any and all ad valorem or other taxes, assessments, license
fees and public charges levied or assessed against Subtenant’s business in the
Subleased Premises, Subtenant’s fixtures, furnishings, furniture, equipment,
supplies, signs, and any other personal property of Subtenant therein, if any.
 
-12-

--------------------------------------------------------------------------------


 
(6)  Sublandlord shall provide central mail services in the Building for mail
distribution throughout the Building including the Subleased Premises which
costs are included in the Operating Expenses for the Building. All deliveries to
Subtenant must be made through the delivery entrance as designated by
Sublandlord and made in compliance with Sublandlord’s reasonable rules and
regulations thereto. All deliveries and mail addressed to Subtenant shall be
sorted and delivered in the Building’s central mailroom and delivered to
Subtenant in accordance with Sublandlord’s normal mailroom practices and
procedures. Subtenant shall be permitted to use the Buildings central mailroom
for Subtenant’s outgoing mail and such actual postal charges shall be billed
directly to Subtenant (unless previously stamped with postage upon deposit with
mailroom).
 
(7)  Subtenant shall make arrangements to be billed directly for all utilities
servicing the Subleased Premises (with the exception of electricity, which is
dealt with elsewhere in this Sublease, and water, heat, air conditioning and
ventilation utilized during business hours).
 
(8)  Subtenant shall be required to use the Sublandlord’s security system, at no
cost or expense to Subtenant, except for reasonable processing costs for
keycards and/or repairs and maintenance to the extent such repairs and/or
maintenance are necessitated by the acts or omissions of the Subtenant, its
employees, agents, representatives, contractors, clients, guests or invitees.
 
(9)  Subtenant’s use of heating, ventilation and air conditioning during the
business hours between 8:00 a.m. and 6:00 p.m. on Business Days shall be
included in Subtenant’s Fixed Rent, provided, however, if Subtenant uses
heating, ventilation and air conditioning at other times and/or other days, the
direct costs thereof shall be Subtenant’s responsibility, as more particularly
set forth in Section 4(b) herein. Sublandlord shall cause such services to be
provided at times other than 8:00 a.m. to 6:00 p.m. on Business Days, provided
Subtenant actually provides Sublandlord or a representative of Sublandlord
designated for such purpose reasonable advance notice. If more than one
tenant/subtenant requires and receives after-hours heating, ventilation and air
conditioning, the costs of such services shall be shared pro-rata between
Subtenant and such tenant/subtenant.
 
12.  CONDITION OF SUBLEASED PREMISES. Subtenant acknowledges that it has had the
opportunity to examine and inspect the Building and the building services and
systems, the entire Subleased Premises and the furniture and fixtures therein
and is fully familiar with the physical condition thereof. Subtenant agrees that
Subtenant is leasing the Subleased Premises and the furniture (if any) and
fixtures therein “as is”, and that Sublandlord is not required to perform any
work or expend any monies in order to make the Subleased Premises ready for
Subtenant’s occupancy. Notwithstanding the foregoing, the Sublandlord shall, at
Sublandlord’s cost, as soon as reasonably practical after the Rent Commencement
Date, cause a contractor to “box in” the existing internal staircase connecting
the twenty second and twenty third floors of the Building in accordance with
applicable legal requirements; provided however, for avoidance of doubt, in no
event shall the Subtenant be entitled to any further abatement or concession in
Fixed Rent on account of such work except as specifically set forth hereinabove
in the calculation of Fixed Rent. In making and executing this Sublease,
Subtenant acknowledges that Sublandlord has not made and does not make any
representations or warranties as to the Building other than those specifically
set forth in this Sublease, the building services and systems, the air quality
of the Building or the Subleased Premises, the physical condition of the
Subleased Premises or fixtures therein and that Subtenant has relied solely on
such investigations, examinations and inspections as Subtenant has chosen to
make or has made. Notwithstanding the foregoing, Sublandlord hereby represents
and warrants that to the best of its knowledge the Subleased Premises are in
compliance with all applicable laws, rules, and regulations.
 
-13-

--------------------------------------------------------------------------------


 
13.  CONSENTS AND APPROVALS. In any instance when Sublandlord’s consent or
approval is required under this Sublease, Sublandlord’s refusal to consent to or
approve any matter or thing shall be deemed reasonable if, inter alia, such
consent or approval has not been obtained from the Overlandlord and, provided
that Sublandlord shall otherwise be willing to grant such consent or approval,
Sublandlord shall use reasonable efforts (which shall not include the
requirement to pay costs, fees, expenses or expend sums, except to the extent
specifically provided for in the Overlease; in which event, Subtenant shall pay
same) to obtain the consent of the Overlandlord if such consent or approval is
required under the Overlease. Sublandlord’s failure to notify Subtenant of
whether it will or will not consent to or approve any such matter or thing
within the applicable time limits, if any, will not be deemed unduly delayed if,
inter alia, such notification has not been received from the Overlandlord within
such time limits. Except as expressly provided above, Sublandlord shall have no
obligation to take any action or incur any cost or expense to compel the
Overlandlord to consent to any matter or thing under the Overlease or as to this
Sublease. In the event that Subtenant shall seek the approval by or consent of
Sublandlord and Sublandlord shall fail or refuse to give such consent, except in
instances wherein Sublandlord is adjudicated to have acted in bad faith (and
such adjudication is final and no longer appealable), Subtenant shall not be
entitled to any damages or abatement for any withholding or delay of such
approval or consent by Sublandlord, it being agreed that Subtenant’s sole remedy
shall be an action for injunction or specific performance and that said remedy
of an action for injunction or specific performance shall be available only in
those cases where Sublandlord shall have expressly agreed in writing not to
unreasonably withhold or delay its consent. Except in those instances in this
Sublease wherein Sublandlord has expressly agreed not to unreasonably withhold
or delay its consent, Sublandlord shall be entitled to grant or withhold its
consent in its sole and absolute discretion.
 
14.  NOTICES. All notices, consents, approvals, demands and requests (“Notices”)
which are required or desired to be given by either party to the other hereunder
shall be in writing and shall be either delivered by hand, sent by recognized
national overnight mail or courier service for next business day, or sent by
United States registered or certified mail and deposited in a United States post
office, return receipt requested and postage prepaid. Notices which are served
upon Sublandlord or Subtenant in the manner provided herein shall be deemed to
have been given or served for all purposes hereunder (i) with respect to hand
delivery, on the date delivered or delivery is refused, (ii) with respect to
recognized national overnight mail or courier service, on the next Business Day
after the date deposited with the overnight mail service for next Business Day
delivery and (iii) with respect to registered or certified U.S. mail, on the
third Business Day after being mailed with adequate postage as aforesaid. All
notices to be given to Subtenant before the Commencement Date shall be addressed
to Subtenant at its address set forth at the head of this Sublease. All notices
to be given to Subtenant on or after the Commencement Date shall be addressed to
Subtenant c/o Chief Financial Officer at its address set forth at the head of
this Sublease with a copy to Subtenant’s attorney: Pryor Cashman Sherman & Flynn
LLP, 410 Park Avenue, New York, New York 10022, Attn: David L. Auerbach, Esq.
All notices to be given to Sublandlord from and after the Commencement Date
shall be addressed to Sublandlord at c/o Live Nation, 2000 West Loop South,
Suite 1300, Houston, TX 77027, Attn: James Tucker, Esq., Senior Counsel with a
copy sent simultaneously to Live Nation, 9348 Civic Center Drive, Beverly Hills,
CA 90210, Attention: Office of General Counsel. Each of Sublandlord and
Subtenant may from time to time change the names and/or addresses to which
notices to be given to them shall be addressed and sent as aforesaid, by
designating such other names and/or addresses in a notice given in accordance
with the provisions of this Article.
 
-14-

--------------------------------------------------------------------------------


 
15.  TERMINATION OF OVERLEASE. If for any reason the term of the Overlease shall
terminate prior to the expiration date of this Sublease, this Sublease shall
thereupon be terminated and Sublandlord shall not be liable to Subtenant by
reason thereof; provided, however, that Sublandlord shall have the right to
terminate the Overlease only so long as the Overlandlord shall permit Subtenant
to remain in occupancy of the Subleased Premises pursuant to the then-executory
provisions of this Sublease. If for any other reason the term of the Overlease
shall terminate prior to the expiration date of this Sublease, this Sublease
shall thereupon be terminated and Sublandlord shall not be liable to Subtenant
by reason thereof unless (i) this Sublease is in full force and effect, and
(ii) said termination shall have been effected because of the breach or default
of Sublandlord under the Overlease. If pursuant to any provision of the
Overlease the tenant thereunder shall have the right to terminate the Overlease
prior to the expiration date of this Sublease, then Subtenant shall not have the
right to terminate this Sublease solely by reason of such provision incorporated
by reference herein. If pursuant to any provision of the Overlease as presently
in effect the landlord thereunder shall have the right to terminate the
Overlease prior to the expiration date of this Sublease, then, unless the
Overlandlord shall elect to terminate the Overlease pursuant to such provision,
Sublandlord shall not have the right to terminate this Sublease by reason of
such provision incorporated by reference herein. If the Overlandlord shall elect
to terminate the Overlease pursuant to any such provision, Sublandlord shall
promptly give notice thereof to Subtenant, and this Sublease shall thereupon
terminate on the date set forth in such notice with the same effect as if such
date were the last day of the term of this Sublease, except as hereinafter
provided. Notwithstanding anything to the contrary contained in this Sublease,
pursuant to Subsection 7.09(c) of the Overlease, in the event of termination,
reentry or dispossess by Overlandlord under the Overlease, Overlandlord may, at
its option take over all of the right, title and interest of Sublandlord under
this Sublease and Subtenant shall, at Overlandlord’s option, attorn to Landlord
pursuant to the then executory provisions of this Sublease, except that
Overlandlord shall not be (i) liable for any previous act or omission of
Sublandlord under this Sublease, (ii) subject to any credit, offset, claim,
counterclaim, demand or defense which Subtenant may have against Sublandlord,
(iii) bound by any previous modification of such Sublease unless consented to in
writing by Overlandlord or by any previous payment of more than one. (1) month’s
rent to the extent such payment was actually received by Overlandlord,
(iv) bound by any covenant of Sublandlord to undertake or complete any
construction of the Subleased Premises or any portion thereof, (v) required to
account for any security deposit or the Subtenant other than any security
deposit actually delivered to Overlandlord by Sublandlord, (vi) bound by any
obligation to make any payment to Subtenant or grant any credits, except for
services, repairs, maintenance and restoration provided under the Sublease to be
performed after the date of such attornment, (vii) responsible for any monies
owing by Overlandlord to the credit of Sublandlord or (viii) required to remove
any person occupying the Subleased Premises or any part thereof.
 
-15-

--------------------------------------------------------------------------------


 
16.  ASSIGNMENT AND SUBLETTING.
 
(a)  Subtenant shall not, by operation of law or otherwise, assign, sell,
mortgage, pledge or in any manner transfer this Sublease or any interest
therein, or sublet the Subleased Premises or any part or parts thereof, or grant
any concession or license or otherwise permit occupancy of all or any part of
the Subleased Premises by any person other than Subtenant without the consent of
Sublandlord. Notwithstanding the foregoing, subject to the applicable provisions
of the Overlease, if any, without the consent of the Sublandlord but with 10
days prior written notice to Sublandlord before the effective date of such
transaction, and provided that the assignee of this Sublease or a subtenant of
all of the Subleased Premises or the successor by merger, shall have a tangible
net worth (determined in accordance with GAAP) equal to or greater than the
greater of (x) $5,000,000.00 or (y) the tangible net worth of the Subtenant as
of the date of such request for an assignment, Subtenant may (i) assign this
Sublease or Sublet the entire Subleased Premises to either a Tenant Affiliate or
to the purchaser of all or substantially all of the assets or beneficial
ownership interests in Subtenant, or (ii) merge with another entity. For
purposes of this Sublease the term “Tenant Affiliate” shall mean (i) a
corporation into or with which Subtenant is merged or consolidated,
(ii) corporation or partnership or LLC to which substantially all of Subtenant’s
assets are transferred or (iii) corporation or partnership or LLC which
controls, is controlled by or is under common control with Subtenant. For
purposes hereof the term “control” shall mean, in the case of a corporation,
ownership, directly or indirectly, of at least fifty (50%) percent of all the
voting stock, and in case of a partnership or LLC, directly or indirectly, of at
least fifty (50%) percent of all the interests therein. Notwithstanding the
foregoing, in the event the Tenant Affiliate, as that term is defined in the
Overlease, the purchaser of all or substantially all of the assets or beneficial
ownership interest in Subtenant or an entity that Subtenant merges with does not
have a tangible net worth of $5,000,000.00 Subtenant may still assign this
Sublease or Sublet the entire Subleased Premises provided that Subtenant, its
Tenant Affiliate, the purchaser of all or substantially all of the assets or
beneficial interests in Subtenant or an entity that Subtenant merges with
deposits with Sublandlord an amount equal to twelve (12) months of the Fixed
Rent then due and payable pursuant to Section 9 of this Sublease as an
additional security deposit which will be held in accordance with the provisions
of Section 29 of this Sublease. No such assignment or sub-subletting shall serve
to release the Subtenant, and no such assignment shall be deemed effective
unless and until the assignee shall have executed and delivered a written
assumption of the Subtenant’s obligations under this Sublease for the benefit of
Sublandlord, which assumption shall be in form and substance reasonably
acceptable to Sublandlord (in the case of a merger, Sublandlord may require a
written acknowledgement that the successor by merger is obligated for all of
Subtenant’s obligations hereunder by operation of law or otherwise).
 
(b)  If Subtenant shall desire to assign its interest in this Sublease or to
sub-sublet all or a portion of the Subleased Premises, Subtenant shall submit to
Sublandlord a written request for Sublandlord’s consent to such assignment or
subletting, which request shall be accompanied by the following information:
(i) the name and address of the proposed assignee or sub-subtenant; (ii) the
terms and conditions of the proposed assignment or sub-subletting; (iii) the
nature and character of the business of the proposed assignee or sub-subtenant
and its proposed use of the Subleased Premises; and (iv) current financial
information and any other information Sublandlord may reasonably request with
respect to the proposed assignee or sub-subtenant.
 
-16-

--------------------------------------------------------------------------------


 
Should Subtenant request that Sublandlord consent to an assignment of this
Sublease or sub-subletting of all or a portion of the Subleased Premises,
Sublandlord shall have the right to terminate this Sublease as to all the
Subleased Premises with regard to a requested assignment or with regard to a
requested sub-subletting of all of the Subleased Premises; with regard to a
sub-subletting of less than all of the Subleased Premises, Sublandlord at its
sole option may terminate this sublease only as to the portion of this Subleased
Premises to be covered by such sub-sublease or the whole of the Subleased
Premises but only to the extent Sublandlord or any of its affiliates intends to
occupy all or a portion of the Subleased Premises. Any such termination option
shall be exercised by Sublandlord in writing within 20 days of receipt of
Subtenant’s written request to assign or sub-sublet. If Sublandlord elects to
exercise its option to terminate with regard to all or portion of the Subleased
Premises, such termination shall be effective upon the proposed effective date
of the assignment or sub-subletting (but not more than 60 days after the
request); provided, if Subtenant’s proposed effective date is less than 30 days
after delivery to Sublandlord of the written request to assign or sub-sublet,
then the effective date for a termination if exercised by Sublandlord shall be
30 days after delivery of Subtenant’s request. If Sublandlord shall exercise its
option to recapture and terminate with regard to less than the entirety of the
Subleased Premises, rent due from and after the termination shall be adjusted as
follows: Fixed Rent shall be reduced by an amount equal to a fraction, the
numerator of which is the rentable square footage of the space recaptured and
the denominator of which is 10,690 square feet (or, if a portion of the
Subleased Premises was previously recaptured, the rentable square foot area of
the Subleased Premises at such time); and, payments of Additional Rent based
upon “Subtenant’s Percentage” shall be adjusted to an amount equal to a
fraction, the numerator of which is the difference between 10,690 square feet
(or, if a portion of the Subleased Premises was previously recaptured, the
rentable square foot area of the Subleased Premises at such time) and the
rentable square footage recaptured, and the denominator of which is the entire
rentable square footage of the Building with regard to Taxes. Notwithstanding
the foregoing, the right of recapture provided for under this Subsection 16(b)
shall not apply to a transaction for which Sublandlord’s consent is not
necessary pursuant to the last sentence of Subsection 16(a) of this Sublease.
 
(c)  In event Sublandlord does not exercise its right of recapture pursuant to
Section 16(b) above, Sublandlord shall not unreasonably withhold, delay or
condition its consent to a proposed assignment or sub-subletting for the use(s)
permitted in this Sublease, provided that:
 
(1)  Subtenant shall not then be in default hereunder beyond the expiration of
any applicable notice and/or grace period;
 
(2)  the proposed assignee or sub-subtenant shall have a financial standing, be
of a character, be engaged in a business, and propose to use the Subleased
Premises, in a manner in keeping with the standards of the Building and the
terms and provisions of the Overlease;
 
-17-

--------------------------------------------------------------------------------


 
(3)  the proposed assignee or sub-subtenant shall not then be a subtenant,
sub-subtenant or assignee for any space in the Building, nor shall the proposed
assignee or sub-subtenant be a person or entity with whom Sublandlord is then
actively negotiating to sublease space in the Building provided that comparable
space in the Building is not then available or will not become available within
six months from the date of the proposed assignment or sub-subletting;
 
(4)  the character of the business to be conducted in the Subleased Premises by
the proposed assignee or sub-subtenant shall not be likely to substantially
increase or burden the heating and ventilation system or other services or
systems in the Building;
 
(5)  in case of a sub-subletting, the sub-subtenant shall be expressly subject
to all of the obligations of Subtenant under this Sublease and the further
condition and restriction that such sublease shall not be assigned, encumbered
or otherwise transferred or the Subleased Premises further sub-sublet by the
sub-subtenant in whole or in part, or any part thereof suffered or permitted by
the sub-subtenant to be used or occupied by others, without the prior written
consent of Sublandlord in each instance subject to the other provisions of this
Sublease;
 
(6)  no subletting shall end later than one (1) day before the Expiration Date
nor shall any subletting be for a term of less than one (1) year unless it
commences less than one (1) year before the Expiration Date;
 
(7)  in the reasonable judgment of Sublandlord, the proposed assignee or
sub-subtenant shall have the financial ability to perform the terms of the
Sublease or the proposed sub-sublease, as applicable;
 
(8)  the proposed assignee or sub-subtenant shall not be a direct business
competitor of the Sublandlord or its Affiliates; and
 
(9)  Subtenant shall reimburse Sublandlord on demand for any reasonable
out-of-pocket costs, including but not limited to reasonable attorneys’ fee, not
to exceed $2,500.00, and disbursements that may be incurred by Sublandlord in
connection with said assignment or sub-sublease.
 
The failure of Sublandlord to reply to a request under this Subsection 16(c)
within thirty (30) days (the “Initial 30 Day Period”) of Sublandlord’s receipt
of a written request hereunder (“First Notice”) shall be deemed Sublandlord’s
consent to such sub-sublease or assignment provided that Subtenant shall receive
no response within three (3) Business Days of Sublandlord’s receipt of a second
notice (the “Second Notice”), sent on or after the 26th day after Sublandlord’s
receipt of the First Notice notifying Sublandlord that Subtenant has not
received a response to the First Notice and the date that the Initial 30 Day
Period expires , and making specific reference to this Subsection 16(c) and the
fact that Sublandlord’s failure to respond within such three (3) Business Day
period shall be deemed consent hereunder. Further, if within 10 days after
receipt of a request hereunder, Sublandlord shall make a reasonable request for
additional relevant information or proof or information that is otherwise
required to be provided pursuant to the terms of this Subsection, but was not
provided in full, such initial thirty (30) day period shall not be deemed to run
until such additional information has been received by Sublandlord.
 
-18-

--------------------------------------------------------------------------------


 
(d)  Subtenant shall deliver to Sublandlord a copy of each sub-sublease or
assignment made hereunder within ten (10) days after the date of its complete
execution and delivery. Subtenant shall remain fully liable for the performance
of all of Subtenant’s obligations hereunder notwithstanding any sub-subletting
or assignment provided for herein and, without limiting the generality of the
foregoing, shall remain fully responsible and liable to Sublandlord for all acts
and omissions of any sub-subtenant, assignee or anyone claiming by through or
under any sub-subtenant or assignee which shall be in violation of any of the
obligations of this Sublease, and any such violation shall be deemed to be a
violation by Subtenant. Notwithstanding any assignment and assumption by the
assignee of the obligations of Subtenant hereunder, Subtenant, and each
immediate or remote successor in interest of Subtenant, shall remain liable
jointly and severally (as a primary obligor) with its assignee and all
subsequent assignees for the performance of Subtenant’s obligations hereunder,
and shall remain fully and directly responsible and liable to Sublandlord for
all acts and omissions on the part of any assignee subsequent to it in violation
of any of the obligations of this Sublease.
 
(e)  Notwithstanding anything to the contrary contained in this Sublease, no
assignment of Subtenant’s interest in this Sublease shall be binding upon
Sublandlord unless the assignee shall execute and deliver to Sublandlord an
agreement whereby such assignee agrees unconditionally to be bound by and to
perform all of the obligations of Subtenant hereunder from and after the
effective date of such assignment and further expressly agrees that
notwithstanding such assignment the provisions of this Section 16 shall continue
to be binding upon such assignee with respect to all future assignments and
transfers. Every sub-subletting hereunder is subject to the express condition,
and by accepting a sub-sublease hereunder each sub-subtenant shall be
conclusively deemed to have agreed, that if this Sublease should be terminated
prior to the Expiration Date or if Sublandlord should succeed to Subtenant’s
estate in the Subleased Premises, then at Sublandlord’s election such
sub-subtenant shall either surrender the Subleased Premises to Sublandlord
within thirty (30) days of Sublandlord’s request therefor, or shall attorn to
and recognize Sublandlord as such sub-subtenant’s sub-sublandlord under such
sub-sublease, and such sub-subtenant shall promptly execute and deliver any
instrument Sublandlord may reasonably request to evidence such attornment.
 
(f)  In the event that Subtenant fails to execute and deliver any assignment or
sublease to which Sublandlord consented under the provisions of this Section 16
within sixty (60) days after the giving of such consent, then Subtenant shall
again comply with all of the provisions of this Section 16 before assigning its
interest in this Sublease or sub-subletting the Subleased Premises.
 
(g)  The consent of Sublandlord to an assignment or a sub-subletting shall not
relieve Subtenant from obtaining the express consent in writing of Sublandlord
to any further assignment or sub-subletting; nor act in derogation of
Sublandlord’s rights pursuant to Section 16(b) hereof.
 
-19-

--------------------------------------------------------------------------------


 
(h)  If Subtenant’s interest in this Sublease be assigned, or if the Subleased
Premises or any part thereof be sub-sublet or occupied by anyone other than
Subtenant, Sublandlord may collect rent from the assignee, sub-subtenant or
occupant and apply the net amount collected to all Fixed Rent and Additional
Rent herein reserved, but no such assignment, sub-subletting, occupancy or
collection shall be deemed a waiver of the provisions of this Section 16 or of
any default hereunder or the acceptance of the assignee, sub-subtenant or
occupant as Subtenant, or a release of Subtenant from the further observance or
performance by Subtenant of all of the covenants, conditions, terms and
provisions on the part of Subtenant to be performed or observed under and
pursuant to this Sublease.
 
(i)  When permitted hereunder (if at all) and/or after obtaining Sublandlord’s
prior written consent, if Subtenant shall receive any consideration from its
assignee, sub-subtenant or licensee for or in connection with the assignment of
Subtenant’s interest in this Sublease or the sub-subletting or occupancy of all
or any part of the Subleased Premises, as the case may be (excluding sums paid
for the sale or rental of Subtenant’s equipment, furniture or other personal
property to the extent such sale price or rental represents fair market value),
or if Subtenant shall sub-sublet or otherwise permit occupancy of the Subleased
Premises at a rental rate (including Additional Rent) or other periodic
consideration which shall exceed the Fixed Rent and Additional Rent then payable
hereunder, Subtenant shall pay to Sublandlord, at Sublandlord’s sole option, as
additional rent hereunder, fifty (50%) percent of such excess consideration
received by Subtenant or paid on its account. For the purpose of determining
whether there is any excess consideration being paid with regard to any such
assignment or sublet, Subtenant may deduct its reasonable out-of-pocket costs
for commercially reasonable brokerage commissions, commercially reasonable costs
of alterations, commercially reasonable free rent concessions, marketing and
construction paid on account of such assignment or subletting and reasonable
attorneys’ fees incurred in connection therewith as amortized over the term of
the subject sub-sublease, or in the case of an assignment, over the balance of
the term of this Sublease.
 
(j)  In no event shall Subtenant publicly market and/or advertise the Subleased
Premises for assignment or sub-sublease at rates lower than those then being
offered by Sublandlord for comparable space in the Building.
 
17.  INSURANCE.
 
(A)  Insurance Policies. Subtenant shall maintain throughout the term of this
Sublease commercial general liability insurance on an occurrence basis in
respect of the Subleased Premises and the conduct and operation of business
therein, with Sublandlord and the Overlandlord named as additional insured, with
limits of Five Million and 00/100 ($5,000,000.00) Dollars combined single limit
for bodily injury or death or for property damage, including water damage legal
liability, arising out of any one occurrence or accident. Such insurance limits
may be increased during the Term to such amount, as Sublandlord shall reasonably
require consistent with insurance requirements imposed in similar midtown
Manhattan office buildings. Subtenant shall also obtain casualty insurance
covering all tenant improvements, furniture, fixtures, furnishings, business
equipment and contents of the Subleased Premises. Subtenant shall deliver to
Sublandlord a policy or certificate of insurance prior to the Commencement Date,
and the Sublandlord and the Overlandlord shall be named as an additional insured
with respect to the public liability insurance. Subtenant shall procure and pay
for renewals of such insurance from time to time before the expiration thereof,
and Subtenant shall deliver to Sublandlord and the Overlandlord such renewal
policy or certificate of insurance at least thirty (30) days before the
expiration of any existing policy. All such policies shall be issued by
reputable companies licensed to do business in the State of New York which are
reasonably acceptable to Sublandlord, and all such policies shall contain a
provision whereby the same cannot be canceled unless Sublandlord and the
Overlandlord are given at least thirty (30) days’ prior written notice of such
cancellation or modification.
 
-20-

--------------------------------------------------------------------------------


 
(B)  Releases. Subtenant hereby releases the Overlandlord or anyone claiming
through or under the Overlandlord by way of subrogation or otherwise to the
extent that Sublandlord released the Overlandlord and/or the Overlandlord was
relieved of liability or responsibility pursuant to Section 9.04 of the
Overlease, and Subtenant will cause its insurance carriers to include any
clauses or endorsements in favor of the Overlandlord which Sublandlord is
required to provide pursuant to the provisions of the Overlease.
 
18.  ESTOPPEL CERTIFICATES. Subtenant and Sublandlord shall, within ten (10)
days after each and every request by the other party, execute, acknowledge and
deliver a statement in writing (i) certifying that this Sublease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified, and stating the modifications),
(ii) specifying the dates to which the Fixed Rent and Additional Rent have been
paid, and (iii) stating whether or not, to its best knowledge, the other party
is in default in performance or observance of its obligations under this
Sublease, and, if so, specifying each such default. Any such statement delivered
pursuant to this Section 18 may be relied upon by the requesting party and by
any prospective assignee or transferee of the requesting party’s interests in
the Premises or any part thereof.
 
19.  ALTERATIONS.
 
(a)  Subtenant shall not make or cause, suffer or permit the making of any
non-structural alteration, addition, change, replacement, installation or
addition in or to the Subleased Premises other than moving furniture and
installing other furniture, furnishings and trade fixtures which are not affixed
to the Subleased Premises or making cosmetic or decorative changes without
obtaining the prior written consent of Sublandlord in each instance and, if
required pursuant to the Overlease, the consent of the Overlandlord. Such
consent by Sublandlord shall not be unreasonably withheld, conditioned or
delayed. Subtenant shall not make or cause, suffer or permit the making of any
structural or non-structural alteration, addition, change, replacement,
installation or addition in or to the Subleased Premises at any time without the
prior written consent of the Overlandlord and Sublandlord in each instance
(which consent from Sublandlord shall be at its sole discretion). Provided
Sublandlord shall have provided its consent to such alterations, Sublandlord
shall use reasonable efforts to obtain the consent of the Overlandlord, if
required, as determined by Sublandlord, at Subtenant’s sole reasonable cost and
expense. Notwithstanding the foregoing, Subtenant may make non-structural
alterations, changes, replacements installations or additions the cost of each
of which do not exceed $50,000.00 without the consent of Sublandlord. Any such
alteration, addition, change, replacement, installation or addition shall be
made only in strict accordance with the terms, conditions and provisions of the
Overlease. Any such alteration, addition, change, replacement, installation or
addition shall, upon installation, become the property of Sublandlord and shall
be surrendered with the Subleased Premises upon the expiration or earlier
termination of this Sublease, unless Sublandlord shall notify Subtenant to
remove same; provided that Subtenant shall not be obligated to remove
alterations done to the Building standard utilizing finishes and materials
substantially similar to those existing in the Subleased Premises as of the date
hereof, and with regard to those alterations which are not standard, Sublandlord
must notify Subtenant as of the time of Sublandlord’s consent whether the same
must be removed at the end of the Term or the earlier termination of this
Sublease; provided, further, that Subtenant shall have the right to remove its
movable furniture, fixtures, furnishings and equipment (excluding, however, all
furniture, fixtures, furnishings and equipment and other personal property
delivered with possession upon the Commencement Date) upon the expiration or
earlier termination of this Sublease. Sublandlord reserves the right to charge
Subtenant a reasonable supervisory fee associated with Subtenant’s alterations.
In no event shall the Subtenant be entitled to tint the windows of the Subleased
Premises.
 
-21-

--------------------------------------------------------------------------------


 
(b)  Provided the requested alteration, addition, change, replacement, or
installation is non-structural in nature and does not materially impact the
Building systems, the failure of Sublandlord to reply to a request under
Subsection 19(a) within thirty (30) days of Sublandlord’s receipt of a written
request hereunder shall be deemed Sublandlord’s consent to such alteration,
addition, change, replacement, or installation provided that Subtenant shall
receive no response within three (3) Business Days of Sublandlord’s receipt of a
second notice notifying Sublandlord that it has failed to timely respond within
the initial thirty (30) day period, and making specific reference to this
Subsection and the fact that Sublandlord’s failure to respond within such three
(3) Business Day period shall be deemed consent hereunder. Further, if after
receipt of a request hereunder, Sublandlord shall make a reasonable request for
additional relevant information, or proof or information that is otherwise
required to be provided pursuant to the terms of this Section, but was not
provided in full, such initial thirty (30) day period shall not be deemed to run
until such additional information has been received by Sublandlord.
 
(c)  Subtenant has informed Sublandlord that Subtenant intends to initially
improve the Subleased Premises by combining two (2) offices located on the 23rd
floor of the Subleased Premises. (“Initial Alterations”). Such improvement has
been approved by Sublandlord in accordance with the plans and specifications
subject to the terms and conditions set forth in Section 19(d) below provided
however that any such improvements shall be subject to therefor, (i) Subtenant’s
compliance with the other provisions of this Section 19 and those provisions of
the Overlease which are incorporated herein and applicable to such an alteration
including but not limited to compliance with all applicable municipal laws,
ordinances, codes, rules and regulations, (ii) such alterations being
constructed consistent with or better quality than the Building standard
utilizing finishes and materials substantially similar to those existing in the
Subleased Premises as of the date hereof, (iii) such improvement shall not
change, alter or affect any of the Building’s systems in an adverse manner, and
(iv) reimbursement to Sublandlord of its reasonable and actual out-of-pocket
costs and expenses for review of Subtenant’s plans and specifications for such
alteration or its applications for permits including any review by outside
professionals.
 
(d)  Subtenant has provided Sublandlord, and Sublandlord has reviewed and hereby
approves pursuant to the provisions of this Section 19, all plans and
specifications with regard to its Initial Alterations, as identified on Exhibit
D attached hereto and made a part hereof, subject to and conditioned upon
Subtenant meeting, to Sublandlord’s reasonable satisfaction, the terms and
conditions of Sublandlord’s architects.
 
-22-

--------------------------------------------------------------------------------


 
20.  DEFAULT BY SUBTENANT. The following shall constitute a default by Subtenant
hereunder: (i) any failure of Subtenant to pay any Fixed Rent, Additional Rent
or other charges payable hereunder within three (3) Business Days after notice
of such failure in payment shall have been given to Subtenant; or (ii) any
failure of Subtenant to perform any other of the terms, covenants or conditions
of this Sublease (including those incorporated herein by reference) to be
observed or performed by Subtenant for more than twenty (20) days after written
notice of such default shall have been served upon Subtenant, or any sooner time
otherwise specifically set forth in any provision of this Sublease (including,
without limitation, any provision incorporated by reference, as same may be
modified by Article 3 hereof), or, if such default cannot reasonably be cured
within such period of twenty (20) days, if Subtenant shall not have commenced
the cure thereof within such period of time and shall not be proceeding with due
diligence and good faith to cure same (so long as such default is cured before
the event resulting in such default causes a default by the tenant under the
Overlease and in any event within sixty (60) days); or (iii) if Subtenant shall
abandon the Subleased Premises for more than one hundred twenty (120)
consecutive days; or (iv) if by operation of law or otherwise, and other than in
accordance with this Sublease, any interest of Subtenant in or to the Subleased
Premises or in or to this Sublease shall pass to another and not revert to
Subtenant within twenty (20) days; or (v) if Subtenant shall make an assignment
of all or a portion of its property for the benefit of creditors, or file a
petition in bankruptcy or insolvency or for reorganization or arrangement or for
the appointment of a receiver of all or a portion of its property; or if
Subtenant shall have filed against it a petition in bankruptcy or insolvency or
for reorganization or arrangement or for the appointment of a receiver of all or
a portion of its property and such petition shall not be vacated or withdrawn
within sixty (60) days after the date of filing thereof; or if a permanent
receiver shall be appointed for all or a portion of the property of Subtenant.
In case of any default hereunder, then, in addition to all other remedies
(including those incorporated herein by reference) available to Sublandlord,
Sublandlord shall have the right to terminate this Sublease on three (3) days’
prior written notice to Subtenant, upon which Sublandlord shall have the
immediate right of re-entry and may remove all persons and property from the
Subleased Premises by summary proceedings.
 
21.  RIGHT TO CURE SUBTENANT’S DEFAULTS. If Subtenant shall at any time fail to
make any payment or perform any other obligation of Subtenant hereunder, then
Sublandlord shall have the right, but not the obligation, after the lesser of
five (5) Business Days’ written notice to Subtenant or the time within which the
Overlandlord may act on Sublandlord’s behalf under the Overlease, or without
notice to Subtenant in the case of any emergency, and without waiving or
releasing Subtenant from any obligations of Subtenant hereunder, to make such
payment or perform such other obligation of Subtenant in such manner and to such
extent as Sublandlord shall deem necessary, and in exercising any such right, to
pay any reasonable incidental costs and expenses, employ attorneys, and incur
and pay reasonable attorneys’ fees and disbursements. Subtenant shall pay to
Sublandlord not more than twenty (2) days from written demand all sums so
incurred and paid by Sublandlord and all necessary reasonable incidental costs
and expenses of Sublandlord in connection therewith, together with interest
thereon at the rate of one and one-half percent (1-1/2%) per calendar month or
any part thereof (or the then maximum lawful interest rate, whichever shall be
less), from the date of the making of such expenditures.
 
-23-

--------------------------------------------------------------------------------


 
22.  BROKERAGE. Sublandlord and Subtenant represent to each other that they have
dealt with no broker, finder or other similar person in bringing about this
Sublease other than Newmark Knight Frank and Cushman & Wakefield (the
“Brokers”). Sublandlord and Subtenant agree to indemnify, defend and hold
harmless, the other from and against any claims made by any broker, finder or
other person for a brokerage commission, finder’s fee, or similar compensation
other than the Brokers, by reason of or in connection with this Sublease, and
any loss, liability, damage, cost and expense (including, without limitation,
reasonable attorneys’ fees and disbursements or the reasonable value of legal
services rendered by Sublandlord on behalf of itself in connection with such
claims) in the event the representation set forth above and made by such party
shall be untrue. Sublandlord shall pay all fees or commissions due and owing to
the Brokers.
 
23.  LIABILITY OF SUBLANDLORD. Subtenant shall look only to Sublandlord’s estate
and interest in the Building (or the proceeds thereof) for the satisfaction of
Subtenant’s remedies or for the collection of any judgment (or other judicial
process) in the event of any default by Sublandlord under this Sublease.
Subtenant shall not look to any other property or assets of Sublandlord or the
partners of Sublandlord, nor shall any of Sublandlord, its affiliates or the
shareholders, officers or directors of Sublandlord be subject to levy, execution
or other enforcement procedure for the satisfaction of Subtenant’s remedies
under or with respect to this Sublease, the relationship of Sublandlord and
Subtenant hereunder or Subtenant’s use and occupancy of the Subleased Premises,
nor shall anything contained in this Sublease be construed to permit Subtenant
to offset any claim or sum against any Fixed Rent, Additional Rent or other
charge due hereunder.
 
24.  WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM. Subtenant and Sublandlord
hereby waive all right to trial by jury in any summary or other action,
proceeding or counterclaim arising out of or in any way connected with (a) this
Sublease, (b) the relationship of Sublandlord and Subtenant hereunder, (c) the
Subleased Premises or the use and occupancy thereof, and (d) any claim of injury
or damages in connection the Subleased Premises or the use and occupancy thereof
Subtenant also hereby waives all rights to assert or interpose a counterclaim
(excepting compulsory counterclaims) in any summary proceeding or other action
or proceeding to recover or obtain possession of the Subleased Premises.
 
25.  NO WAIVER. The failure of either party to insist in any one or more cases
upon the strict performance or observance of any obligation of the other party
hereunder or to exercise any right or option contained herein shall not be
construed as a waiver or relinquishment for the future of any such obligation of
the other party or any right or option of such party. Sublandlord’s receipt and
acceptance of Fixed Rent or Additional Rent, or Sublandlord’s acceptance of
performance of any other obligation by Subtenant, with knowledge of Subtenant’s
breach of any provision of this Sublease, shall not be deemed a waiver of such
breach. No waiver by Sublandlord or Subtenant of any term, covenant or condition
of this Sublease shall be deemed to have been made unless expressed in writing
and signed by the party making such waiver.
 
-24-

--------------------------------------------------------------------------------


 
26.  COMPLETE AGREEMENT. There are no representations, agreements, arrangements
or understandings, oral or written, between the parties relating to the subject
matter of this Sublease, which are not fully expressed in this Sublease. This
Sublease cannot be changed or terminated orally or in any manner other than by a
written agreement executed by both parties.
 
27.  SUCCESSORS AND ASSIGNS. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to, bind and inure to the benefit
of the parties hereto and their respective legal representatives and successors
and permitted assigns. In the event of any assignment or transfer of
Sublandlord’s interest under the Overlease, the transferor or assignor, as the
case may be, shall be and hereby is entirely relieved and freed of all
obligations under this Sublease, accruing from and after the date of such
transfer, and provided that the assignee or transferee assumes all such
obligations (in writing).
 
28.  INTERPRETATION. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of New York. If any provision of this Sublease or the application thereof
to any person or circumstance shall, for any reason and to any extent, be
invalid or unenforceable, the remainder of this Sublease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles, if any, in this Sublease are solely for
convenience of reference and shall not affect its interpretation. This Sublease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease to be drafted. If any words
or phrases in this Sublease shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Sublease shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Sublease and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated. Each covenant, agreement, obligation or
other provision of this Sublease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making same, not
dependent on any other provision of this Sublease unless otherwise expressly
provided. All terms and words used in this Sublease, regardless of the number or
gender, in which they are used, shall be deemed to include any other number and
any other gender as the context may require. The word “person” as used in this
Sublease shall mean a natural person or persons, a partnership, a limited
liability company, a corporation or any other form of business or legal
association or entity.
 
-25-

--------------------------------------------------------------------------------


 
29.  SECURITY.
 
(a)  Subtenant has deposited with Sublandlord the sum of Six Hundred Twenty One
Thousand Three Dollars and No Cents ($621,003.00) as security for the faithful
performance and observance by Subtenant of the terms, provisions and conditions
of this Sublease which shall be held by Sublandlord in a segregated interest
bearing account (or sub-account) and in compliance with applicable laws
(interest earned, after deduction of permitted statutory administration fees
shall, provided Subtenant is not then in default under the terms of this
Sublease, be paid to Subtenant not more frequently than annually after written
demand therefore from Subtenant to Sublandlord). It is agreed that in the event
Subtenant defaults (beyond any applicable notice and/or grace period) in respect
of any of the terms, provisions and conditions of this Sublease, including, but
not limited to, the payment of Fixed Rent and/or Additional Rent, Sublandlord
may use, apply or retain the whole or any part of the security so deposited to
the extent required for the payment of any Fixed Rent and/or Additional Rent
and/or any other sum as to which Subtenant is in default (beyond any applicable
notice and/or grace period) or for any sum which Sublandlord may expend and/or
may be required to expend by reason of Subtenant’s default (beyond any
applicable notice and/or grace period) in respect of any of the terms, covenants
and conditions of this Sublease, including, but not limited to, any damages or
deficiency in the re-letting of the Subleased Premises whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Sublandlord and/or the reasonable costs of enforcement of this Sublease incurred
by Sublandlord. In the event that the Sublandlord shall apply all or any part of
the amount being held as security, then Subtenant shall, within ten (10) days of
demand therefor, replenish the amount held by Sublandlord to the amount set
forth above as the original security deposit. In the event that Subtenant shall
fully and faithfully comply with all of the terms, provisions, covenants and
conditions of this Sublease, the security shall be returned to Subtenant
promptly after the date fixed as the end of the Sublease and after delivery of
entire legal possession of the Subleased Premises (and the furniture and
fixtures described in Section 35 of this Sublease) to Sublandlord in the
condition required pursuant to the terms of this Sublease. In the event of a
sale or other transfer of the interest of Sublandlord in the Overlease or the
master leasing of the Building, of which the Subleased Premises form a part,
Sublandlord shall transfer the security to the vendee or lessee and Sublandlord
shall thereupon be released by Subtenant from all liability for the return of
such security and Subtenant agrees to look to the new Sublandlord solely for the
return of said security, and it is agreed that the provisions hereof shall apply
to every transfer or assignment made of the security to a new Sublandlord.
Subtenant further covenants that it will not assign or encumber or attempt to
assign or encumber the monies deposited herein as security and that neither
Sublandlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.
 
(b)  In lieu of the cash security deposit provided for in Section 29(a) hereof,
Subtenant may at any time during the Term or upon the execution and delivery of
this Sublease by the parties hereto deliver to Sublandlord and shall thereafter,
except as otherwise provided herein, maintain in effect at all times during the
term hereof, a clean, irrevocable letter of credit, in form and substance
reasonably satisfactory to Sublandlord, (provided that the form of such letter
of credit shall be delivered to and approved by Sublandlord in draft form prior
to its issuance), in the amount of the security required pursuant to this
Section 29, issued by a commercial bank reasonably satisfactory to Sublandlord
and having its principal place of business or its duly licensed branch or agency
in the City of New York where drafts on the letter of credit may be presented
for payment. Draws may be made under such letter of credit without any
additional instruments or documentation other than a simple draft. Such letter
of credit shall have an expiration date no earlier than the first anniversary of
the date of issuance thereof and shall be automatically renewed from year to
year unless terminated by the issuer thereof by notice to Sublandlord given by
certified or registered mail, return receipt requested not less than thirty (30)
days prior to the expiration thereof. Except as otherwise provided in this
Section 29, Subtenant shall, throughout the term of this Sublease deliver to
Sublandlord, in the event of the termination of any such letter of credit,
replacement letters of credit in lieu thereof (each such letter of credit and
such extensions or replacements thereof, as the case may be, is hereinafter
referred, to as a “Security Letter”) no later than thirty (30) days prior to the
expiration date of the preceding Security Letter. The term of each such Security
Letter shall be not less than one (1) year and shall be automatically renewable
from year to year as aforesaid. If Subtenant shall fail to obtain any
replacements of a Security Letter within the time limits set forth in this
Section 29(b), Sublandlord may draw down the full amount of the existing
Security Letter and retain the same as security hereunder. Subtenant shall have
the right to substitute for any Security Letter then being held by Sublandlord a
substitute Security Letter which satisfies all of the requirements of this
Section 29(b), provided that Sublandlord shall not be obligated to relinquish
the Security Letter then being held by Sublandlord until such new Security
Letter has been delivered to Sublandlord. Should Sublandlord be entitled to draw
upon a Security Letter, the proceeds thereof may be applied to the same extent
as if a cash security deposit had been posted. Should Sublandlord be entitled to
draw upon a Security Letter, then within ten (10) days of demand therefor,
Subtenant shall provide either cash, a new Security Letter or an amendment to
the existing Security Letter so that the Sublandlord shall be holding in cash
security or the undrawn amounts of Security Letters, the amount set forth above
as the original security deposit.
 
-26-

--------------------------------------------------------------------------------


 
(c)  In the event of a sale, transfer or assignment of the Overlease,
Sublandlord shall have the right to require Subtenant to deliver a replacement
Security Letter naming the new Sublandlord as beneficiary and, if Subtenant
shall fail to timely deliver the same within ten (10) Business Days after
written request therefor, to draw down the existing Security Letter and retain
the proceeds as security hereunder until a replacement Security Letter is
delivered. Subtenant hereby acknowledges and agrees that in connection with any
transfer by Sublandlord or its successors or assigns hereunder of Sublandlord’s
interest in the Security Letter, and the delivery of a replacement Security
Letter as provided herein, Subtenant shall be solely liable to pay any transfer
fees charged by the issuing bank to Sublandlord or the transferee in connection
with any such transfer of the Security Letter, as Additional Rent hereunder,
within twenty (20) days after delivery to Subtenant of an invoice therefor.
 
(d)  Provided Subtenant is not then in default beyond the expiration of any
applicable notice and cure period provided herein for the cure thereof (if any),
and further provided that Subtenant has not been in default hereunder beyond the
expiration of any applicable notice and cure period provided herein for the cure
thereof (if any) at any time during the Term hereof, then, the amount of the
Security Deposit shall be reduced to twelve months of the then Fixed Rent upon
the earlier of (i) Subtenant achieving revenues in excess of twenty million
dollars, annualized revenue, for four (4) consecutive quarters; or (ii) receipt
by Sublandlord of twenty four (24) months of payment of Fixed Rent and
Additional Rent.
 
(e)  After the sixtieth (60th) month following the Rent Commencement Date and
provided that: (i) Subtenant shall have annualized revenues exceeding Twenty
Million Dollars ($20,000,000.00); (ii) Subtenant is not then in default beyond
the expiration of any applicable notice and cure period provided herein for the
cure thereof (if any); (iii) Subtenant has not been in default hereunder beyond
the expiration of any applicable notice and cure period provided herein for the
cure thereof (if any) at any time during the Term hereof, then, upon written
request by Subtenant, the amount of the Security Deposit shall be reduced to
nine (9) months of the then Fixed Rent.
 
30.  POSSESSION. If Sublandlord is unable to give possession of the Subleased
Premises on the Rent Commencement Date, Sublandlord shall not be subject to any
liability for failure to give possession on said date and the validity of this
Sublease shall not be impaired under such circumstances, nor shall the same be
construed in any wise to extend the term of this Sublease, but, provided
Subtenant is not responsible for the inability to obtain possession, the rent
payable hereunder shall be abated until after Sublandlord shall have given
written notice that the Sublandlord is able to deliver possession as required by
the terms of this Sublease. The provisions of this Article are intended to
constitute “an express agreement to the contrary” within the meaning of
Section 223-a of the Real Property Law.
 
-27-

--------------------------------------------------------------------------------


 
31.  INDEMNIFICATION OF SUBTENANT. Wherever in the Overlease it is provided that
the Overlandlord shall indemnify and/or hold harmless the tenant thereunder,
then, for purposes of incorporation by reference herein, Sublandlord shall
indemnify and/or hold harmless Subtenant only if, as and when and to the extent
Sublandlord shall actually receive any monies, deductions, abatements or setoffs
from the Overlandlord by reason of such indemnity or hold harmless agreement,
and then only after deducting the reasonable costs, including, without
limitation, reasonable attorneys’ fees and disbursements (and/or the reasonable
value of legal services rendered by Sublandlord on behalf of itself in the case
where a sophisticated tenant would have incurred outside attorneys’ fees),
incurred by Sublandlord in obtaining same, which net amounts shall be shared by
Sublandlord, any other occupant of the Premises and Subtenant in proportion to
each party’s actual damages incurred by each of them by reason of the act or
omission giving rise to the payment of such monies, deductions, abatements or
setoffs. The provisions of the foregoing sentence shall not be construed to
limit or release Sublandlord’s liability under such indemnity provisions for the
wrongful acts or omissions of Sublandlord and its officers, directors, agents,
contractors and employees. Wherever in the Overlease it is provided that the
landlord thereunder shall pay to the tenant thereunder any sums received by the
landlord thereunder as proceeds of any insurance policies, then, for purposes of
incorporation by reference herein, Sublandlord shall pay such proceeds to
Subtenant only if, as and when and to the extent that Sublandlord shall actually
receive such proceeds from the landlord under the Overlease, and then only after
deducting the reasonable costs, including, without limitation, reasonable
attorneys’ fees and disbursements (and/or the reasonable value of legal services
rendered by Sublandlord on behalf of itself in the case where a sophisticated
tenant would have incurred outside attorneys’ fees) incurred by Sublandlord in
obtaining same, which net proceeds shall be shared by Sublandlord, any other
occupant of the Premises and Subtenant in proportion to each party’s actual
damages incurred by each of them by reason of the act or omission giving rise to
such insurance proceeds. In all events no such monies, deductions, setoffs or
insurance proceeds shall be paid to Subtenant in excess of the loss or damage
actually incurred by Subtenant.
 
32.  EXECUTION; COUNTERPARTS. This Sublease shall not become binding upon
Sublandlord or Subtenant, and Subtenant shall have no rights with respect to the
Subleased Premises for any period on or after the Commencement Date, either
pursuant hereto or otherwise, unless and until Sublandlord and Subtenant shall
each have executed and delivered a fully executed copy of this Sublease to each
other. Notwithstanding the foregoing, this Sublease may be executed in multiple
counterparts which, when taken together, shall be deemed to constitute one and
the same instrument.
 
-28-

--------------------------------------------------------------------------------


 
33.  STATUS OF SUBTENANT. Subtenant hereby represents and warrants to
Sublandlord: (i) that it is a duly organized and validly existing corporation
under the laws of the State of Delaware and it is qualified to do business in
the State of New York; (ii) the Subtenant’s financial statements provided to
Sublandlord are true, complete, correct and accurate in all material respects;
(iii) the obligations to be performed by Subtenant hereunder have been duly
authorized by Subtenant by all requisite action and in accordance with its
organizational documents and operating agreements; and (iv) this Sublease is
valid and binding against the Subtenant in all respects. The individual signing
this Sublease on behalf of Subtenant hereby represents and warrants to
Sublandlord that such individual has the power and authority to bind Subtenant
to all of the terms hereof. This Sublease shall be interpreted and enforced
under the laws of the State of New York. Subtenant does hereby agree to be
subject to the jurisdiction and to the venue of the courts of the State of New
York or the federal district court for the Southern District of New York for any
action, suit or proceeding relating to this Sublease, and that service may be
made upon Subtenant in accordance with the Notice provisions of this Sublease.
 
34.  INTENTIONALLY OMITTED.
 
35.  FURNITURE. Subtenant acknowledges that Sublandlord shall deliver possession
of Subleased Premises with the existing furniture in the Subleased Premises
(excluding specifically, Sublandlord’s trade fixtures, business equipment,
computer systems, and telephone system and employee’s furnishings, except as
otherwise provided in this Sublease). The existing furniture will remain the
property of Sublandlord at all times. Upon the Expiration Date, or the earlier
termination of this Sublease, it shall be Subtenant’s obligation to remove
Subtenant’s other furniture, fixtures, business equipment and employee
possessions (i.e. other than the furniture and fixtures in the Subleased
Premises as of the delivery of possession to Subtenant) from the Subleased
Premises and to deliver the Subleased Premises and existing furniture in its
present condition and repair subject to reasonable wear and tear (and damage by
fire or other casualty excepted if Subtenant has properly insured same and
provided the proceeds of such coverage are paid over the Sublandlord at the
expiration or sooner termination of this Sublease, unless Subtenant has used
such proceeds to replace such furniture), in broom clean condition, and free of
other personal property and debris. Sublandlord has not and does not now make
any representations or warranties, express or implied, with regard to such
furniture and the Subtenant agrees to accept same in its present “as is”
condition, subject to normal wear and tear between the date hereof and the
Commencement Date. Subtenant shall not dismantle and/or remove the furniture
provided hereunder except with Sublandlord’s consent (and if consent is so
granted the same shall be stored and insured as reasonably required by
Sublandlord at Subtenant’s cost and expense). Attached hereto as Exhibit B and
made a part hereof is a furniture inventory identifying the furniture which is
owned by Sublandlord and being made available to Subtenant pursuant to the terms
of this Section 35.
 
36.  SIGNAGE. Except to the extent provided to other subtenants of the Building
(which presently includes a placard at the security desk), Subtenant shall not
be entitled to signage in the Building lobby; provided, however, with the prior
written consent of Sublandlord, not to be unreasonably withheld, conditioned or
delayed, Subtenant may adorn the easterly entranceways to the Subleased Premises
with a sign consistent with the character and finish of the Building’s interiors
(which sign will be removed and any damage repaired at Subtenant’s sole cost and
expense upon the Expiration Date or earlier termination of this Sublease).
Notwithstanding the foregoing, if and to the extent other subtenants of the
Building that are not Affiliates of Sublandlord are provided signage in the
lobby, Subtenant will be provided with similar signage. Sublandlord shall
provide a proportionate share of Sublandlord’s directory listings rights of the
Building’s directory system.
 
-29-

--------------------------------------------------------------------------------


 
37.  HOLDOVER. Supplementing and modifying Article 34 of the Overlease which is
incorporated in this Sublease by reference pursuant to Section 3(a) of this
Sublease, in addition to and not in limitation of any and all rights and
remedies Sublandlord shall have in the event of a holdover by Subtenant beyond
the Expiration Date or earlier termination of this Sublease, Subtenant shall be
liable to Sublandlord for any direct consequential losses, damages, claims,
costs, fees and/or expenses occasioned as a result of Subtenant remaining in
possession.
 
38.  RULES AND REGULATIONS. At any time and from time to time, Sublandlord shall
have the right upon reasonable prior notice to Subtenant to institute reasonable
rules and regulations governing the use and occupancy of the Subleased Premises
and the common areas of the Building to which Subtenant has access, the use of
the Building Systems and the use of vendors servicing Subtenant; provided all
such rules shall be enforced in a non-discriminatory manner against all other
subtenants of the Building who are not Affiliates of Sublandlord. Sublandlord
covenants that the initial rules and regulations will be substantially
comparable with those of other first class office buildings in the Times Square
area (i.e. 3 and 5 Times Square).
 
39.  QUIET ENJOYMENT. Sublandlord covenants that during the term of this
Sublease, Subtenant shall have quiet and peaceable possession of the Subleased
Premises, without hindrance or molestation by Sublandlord or any person claiming
through or under Sublandlord, subject to the terms, covenants, conditions and
provisions of this Sublease, the Overlease, any Superior Lease (as defined in
the Overlease), any Superior Mortgage (as defined in the Overlease), and all
covenants, conditions, restrictions, easements, encumbrances, agreements,
documents, and instruments now of record.
 
40.  DAMAGE AND DESTRUCTION. Anything in this Sublease to the contrary
notwithstanding, (a) in the event of damage or destruction to the Subleased
Premises or the material services relating thereto (i.e., heat, air
conditioning, elevator service, electricity and water) or the means of ingress
or egress therefrom by fire or other casualty, whether to the Building or
otherwise (collectively, “Casualty”) and Sublandlord or Overlandlord has not
substantially completed its portion of the restoration of the affected portion
of the Subleased Premises to substantially its condition immediately prior to
the Casualty (excepting any leasehold improvements made by Subtenant) within 270
days from the occurrence of such Casualty (and provided access to the Subleased
Premises is also restored), then the Subtenant may elect to terminate this
Sublease on notice to the Sublandlord at any time after such 270 day period and
before the completion of such restoration, or (b) if the Casualty shall occur in
the last eighteen (18) months of the term of this Sublease, then, provided the
Casualty was not caused by the uninsurable acts or omissions of Subtenant, its
partners, officers, directors, employees, agents, contractors, representatives,
invitees, permitted assigns, or affiliates, Subtenant may terminate this
Sublease by written notice to Sublandlord within 30 days following the receipt
of notice by Sublandlord that such restoration cannot be completed within the
270-day period. Such notice by Sublandlord shall be given within 45 days of the
Casualty. If Subtenant elects to terminate under this provision, this Sublease
shall terminate on the date of the occurrence of the Casualty as the effective
date of termination. Within 30 days of the date that Subtenant has delivered the
foregoing notice of termination, Subtenant shall vacate and surrender possession
of the Subleased Premises, Fixed Rent, Additional Rent and other amounts payable
under this Sublease shall be prorated as of such effective date and the parties
shall have no further obligations hereunder. A determination as to the time
necessary to substantially restore the Subleased Premises shall be made promptly
after such occurrence by a licensed, reputable general contracting firm or
architect, and if such contractor or architect shall determine that the
Subleased Premises cannot be restored within such 270-day period, Subtenant may
terminate this Sublease.
 
-30-

--------------------------------------------------------------------------------


 
41.  NO RECORDING. Subtenant shall not record this Sublease or any memorandum of
this Sublease. If Subtenant records this Sublease or any memorandum of this
Sublease, the Subtenant shall be deemed at Sublandlord’s option to have
committed an incurable default. Sublandlord may then record a “Notice of
Termination” of this Sublease, which shall be effective without Tenant’s
signature.
 
THE BALANCE OF THIS PAGE LEFT INTENTIONALLY BLANK
 
-31-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Sublandlord and Subtenant have hereunto executed this
Sublease as of the day and year first above written.

        SUBLANDLORD:       LIVE NATION WORLDWIDE, INC. f/k/a       SFX
ENTERTAINMENT, INC.  
   
   
    By:   /s/ Kathy Willard  

--------------------------------------------------------------------------------

Name: Kathy Willard   Title:  Executive Vice President and Chief Accounting
Officer

 

        SUBTENANT:      
FLAGSHIP PATIENT ADVOCATES, INC.
 
   
   
    By:   /s/ Fred F. Nazem  

--------------------------------------------------------------------------------

Name: Fred F. Nazem   Title: Chairman and Chief Executive Officer

 
 
-32-

--------------------------------------------------------------------------------


 